Opinion by
Judge Pryor:
The report of the commissioner fails to state that the interest of the infants required a sale of the land. It also appears that no bond was executed prior to the rendition of the judgment, or even after-wards.
The answer of the appellees to the petition of the purchaser, asking for a conveyance of the land, denies that any bond was ever executed, or that they had received, or their guardian for them, an}'part of the purchase money.
The order of court recites that a bond was executed; but this bond, *413when the issue as to its execution is distinctly made by the appellees, is not produced, nor is it shown that any was ever executed except the recital in the order. The proceeding, so far as it affected the infants, was void, and the court below should have refused a conveyance. The judgment is reversed and cause remanded for further proceedings consistent with the opinion.

A. J. James, Scott Walker, for appellants.